Opinion issued April 12, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01118-CV
———————————
KAY MOTOR COMPANY-HOUSTON, INC., Appellant
V.
15625 FT.
BEND LTD. D/B/A MERCEDES-BENZ OF SUGARLAND, Appellee

 

 
On
Appeal from the 400th District Court
Fort
Bend County, Texas

Trial
Court Cause No. 10DCV180616A
 

 
MEMORANDUM OPINION
          Appellant, Kay Motor Company-Houston, Inc., has
neither established indigence nor paid all the required fees.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. § 51.207 (Vernon
Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011)
(listing fees in court of
appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and
the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app.
A § B(1) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant did not respond.  See Tex.
R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Brown.